DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 6/20/18, are fully acknowledged by the Examiner. Currently, claims 21-40 are pending with claims 1-20 canceled, claims 21-40 new. The following is a complete response to the 6/20/18 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich (US 2012/0143182) in view of Unger (US 2009/0192327).
Regarding claim 33, Ullrich teaches a surgical method, comprising:
clamping tissue between opposed jaws of an end effector of a surgical device (par. [0019] jaws 108, 109 to grasp tissue on surfaces 108a, 109a) such that at least one electrode on at least one of the jaws is in contact with the tissue (par. [0020] electrodes 110, 111 on surfaces 108a, 109a of the jaws);
sensing with a sensor a longitudinal position of the cutting element along a longitudinal length of the jaws and adjusting a speed of the cutting element relative to the jaws based on the sensed longitudinal position of the cutting element (par. [0039], based on a position of the cutting element determined from displacement sensor 440, adjusting a speed).
Ullrich is silent regarding actuating a first actuator of the surgical device to simultaneously cause (1) energy to be applied to the clamped tissue via the at least one electrode, and (2) a cutting element of the surgical device to cut the clamped tissue.
However, Unger teaches a device with actuator (70) actuated to simultaneously cause (1) energy to be applied to the clamped tissue via the at least one electrode, and (2) a cutting element of the surgical device to cut the clamped tissue (70 activates jaws 110 and 120 to seal tissue and advances knife 190 through tissue at a second stage, such that simultaneous activation occurs, as in par. [0151]).
It would have been obvious to one of ordinary skill in the art to modify Ullrich such that the sealing and knife advancement is actuated simultaneously, as in Unger. This would allow for a simplification in actuation of the devices.
Regarding claim 38, Ullrich is not explicit, but Unger teaches wherein the first actuator includes a movable trigger (70).
Regarding claim 39, Ullrich teaches RF electrodes (par. [0020]).
Claim(s) 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Unger, in further view of Yates (US 2012/0116379).
Regarding claim 34, Ullrich does not teach a motor configured to provide an output that drives the movement of the cutting element relative to the working element, and the speed is a function of the output.However, Yates teaches a motor configured to provide an output that drives the movement of the cutting element relative to the working element (motor 502 drives 570), and the speed as a function of the output (par. [0075] activation of motor results in output that moves the cutting, and no activation of the motor results in no moving).
It would have been obvious to one of ordinary skill in the art to modify Ullrich with the motor driving of Yates the cutting element of Ullrich. This would allow the motor to automatically cut tissue, without relying on grip strength of the user.
Regarding claim 40, Ullrich teaches a surgical system, comprising:
an elongate shaft having an end effector at a distal end thereof, the end effector being configured to clamp tissue (par. [0019] jaws 108, 109 to grasp tissue on surfaces 108a, 109a), and the end effector including at least one electrode configured to apply energy to tissue clamped by the end effector (par. [0020] electrodes 110, 111 on surfaces 108a, 109a of the jaws);
a cutting element configured to move relative to the end effector and thereby cut tissue clamped by the end effector (119);
a sensor configured to sense a longitudinal position of the cutting element along a longitudinal length of the end effector (sensor 440); anda controller (112) configured to, during the simultaneous energy application and cutting, adjust an output of the motor based on the sensed longitudinal position of the cutting element and thereby change a speed of the moving cutting element (par. [0039], based on a position of the cutting element determined from displacement sensor 440, adjusting a speed).Ullrich is silent regarding actuating a first actuator of the surgical device to simultaneously cause (1) energy to be applied to the clamped tissue via the at least one electrode, and (2) a cutting element of the surgical device to cut the clamped tissue, a motor configured to drive the movement of the cutting element.
However, Unger teaches a device with actuator (70) actuated to simultaneously cause (1) energy to be applied to the clamped tissue via the at least one electrode, and (2) a cutting element of the surgical device to cut the clamped tissue (70 activates jaws 110 and 120 to seal tissue and advances knife 190 through tissue at a second stage, such that simultaneous activation occurs, as in par. [0151]).
Yates teaches a motor configured to provide an output that drives the movement of the cutting element relative to the working element (motor 502 drives 570).
It would have been obvious to one of ordinary skill in the art to modify Ullrich such that the sealing and knife advancement is actuated simultaneously, as in Unger. This would allow for a simplification in actuation of the devices.
Allowable Subject Matter
Claims 21-32 allowed.
Regarding claim 21, Ullrich and Unger are silent wherein in response to the force being equal to or greater than a predetermined force, electrically driving the cutting element to cut the clamped tissue, and wherein, in response to the force being less than the predetermined force,
non-electrically driving the cutting element to cut the clamped tissue; and
actuating a second actuator of the surgical device to cause energy to be applied to the clamped tissue without the cutting element cutting the clamped tissue. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claims 22-32 are dependent on claim 21.
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 35, Ullrich and Unger teach a second actuator (60) to cause energy to be applied to tissue without the cutting element cutting the clamped tissue; but is silent wherein the second actuator is actuated before the first actuator is actuated. Claim 36 is dependent on claim 35. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 37, Ulrich is silent regarding further comprising actuating a second actuator of the surgical device to cause energy to be applied to the clamped tissue without the cutting element cutting the clamped tissue; and wherein the second actuator is actuated before the first actuator is actuated. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794